5th cohesion report and strategy for the post-2013 cohesion policy - Implementation of cohesion policy programmes for 2007-2013 - European urban agenda and its future in cohesion policy - Objective 3: future agenda for cross-border, transnational and interregional cooperation - Increased effectiveness between ERDF and other structural funds (continuation of debate)
We now continue with the debate on the reports on cohesion policy.
Mr President, I would like to begin by thanking all of my fellow Members for the excellent cooperation and for a very constructive debate. I would like to conclude by making two rather provocative comments on the discussion as a whole.
The structural funds were set up mainly to even out differences between individual regions, and they should therefore be directed particularly towards the most backward parts of the EU, in other words towards convergence Objective 1. The richer regions will benefit from this through increased market opportunities for their products and services. On the other hand, we should reject all proposed attempts to boost investment in the Objective 2 regions, or to create a strong transitional category of regions without financial expertise. I see no reason for the endless redistribution of money from the rich to the rich. I do, however, regard a specific transition mechanism between Objectives 1 and 2 as an appropriate addition.
Secondly, I think it is vital for us to stop market distortions through the funds. The fact that one businessman obtains a grant to construct a factory building and the other does not, will logically lead to a distortion of the market. The other will then have to include the cost of constructing the factory building in the price of the products he sells, and he will therefore logically have higher prices or lower profits. It would be far better if the only final beneficiaries were public administration bodies, in other words the state, the regions, prefectures, towns and villages, which would invest the money in growth measures. It is clear to me that such a radical change is impossible. It is, however, possible at least to try this way out, and to take a small step in this direction. In the words of Neil Armstrong, it would be a small step for European funds, but a giant leap for the European economy.
Mr President, Europe is currently in crisis: there is a financial crisis, a macroeconomic crisis, a social crisis and a moral crisis. Citizens perceive Europe as an enemy who regulates and imposes drastic austerity. They do not see what the Union does to invest, to support growth, to integrate those with fewer opportunities and to make up for development imbalances between regions.
In a short while we will be voting on the package on economic governance, which sets out responsible measures in order to adhere to the Stability and Growth Pact, clean up public finances and allow growth to pick up. Cohesion policy is the second pillar on which this growth must rely, a sustainable, intelligent and inclusive growth.
Economic governance and cohesion policy are two sides of the same coin and it is important to point out that one cannot go without the other. That is why we must fight to defend this policy, to defend its budget, to convince the Member States that regional policy is not a luxury but a necessity.
There is a lot at stake in the budget negotiations for the next programming period. We must continue to take action in favour of a policy of European cohesion that is integrated and ambitious, simpler and more visible, one which enhances territorial cooperation and which is fairly directed at all regions.
Thus, I particularly support the proposal, put forward in the Pieper report, proposing the creation of an intermediate category for regions where GDP is between 75 and 90% of the EU average. This category will enable many regions facing structural growth problems to receive fair and balanced treatment.
Moreover, I naturally wish to insist once again on the importance of developing European territorial cooperation. It is the practical embodiment of Robert Schuman's saying: Europe will not be made all at once or through overall integration; it will be built through concrete achievements which first create a de facto solidarity. This was true 60 years ago and it is still true today.
rapporteur. - (EL) Mr President, I should like to congratulate the rapporteurs on their reports, which have given us an opportunity today to debate basic dimensions of future cohesion policy and to express our main positions on them. However, I should like to comment on Mr Pieper's report, for which I was the shadow rapporteur, because it sets out the detailed positions of the European Parliament on the post-2013 architecture needed for cohesion policy.
I should like to point out that the European Parliament's main positions have already been formulated and approved by plenary in a special chapter of the resolution on the future financial perspective of the European Union as regards cohesion policy. We shall not be making concessions on those positions.
Future cohesion policy must have an appropriate budget, so that it can effectively meet the new challenges, support all the regions of the European Union, with particular emphasis as always on the regions with the most development problems, include thematic objectives and, at the same time, a degree of flexibility, rely on simplified rules which have been unified to the maximum possible extent between its funds and ensure that all citizens of the Union will be able to enjoy its benefits, even if they are living in the most remote parts of the European Union, on islands and in mountain areas.
Finally, as regards, in particular, the proposal to create an intermediate support category, which both I and my political group and a large majority in Parliament have always supported, I should like to stress that I absolutely agree with the opinion expressed today by Commissioner Hahn. Its creation is absolutely justified and we want the future regional support system to address regions at the same development level in a fair, simplified and transparent manner. I believe that we must send out a clear message that the European Union looks behind the statistics, especially in the present economic crisis.
The joint debate is closed.
The vote will take place shortly.
(The sitting was suspended at 11.45 and resumed at 11.50)
Written statements (Rule 149)
in writing. - (BG) Improving the business climate is also part of cohesion policy. However, an efficiently operating judicial system is required to do this. The lack of action from the legislative authority regarding the extremely urgent changes in the judicial system is noticeable. We have obligations to our European partners to undertake large-scale reforms in this area, which need to cope adequately with the numerous cases in Bulgaria's courts, especially with those involving corruption at high levels and the indications of it. The numerous negative assessments, as a whole, from the European Commission and the European courts regarding the reforms to the judicial system and the spreading corruption have not changed the government's criminally negligent attitude towards any kind of reforms in this area. Why do people who have the right to initiate changes to the law not do it, yet, at the same time, justify their mistakes with the lack of reforms? Why are double standards being protected? In whose interest is it to delay reforms? It is shocking that in the 21st century citizens in Bulgaria do not have the opportunity to bring an individual complaint before the Constitutional Court, a right which is taken for granted by citizens in Germany, for instance. Why are senior judges elected in an extremely dubious, obscure way and why do very grave doubts remain about interference from the executive?
in writing. - (LT) As we prepare for the new financial period post-2013, we must put forward specific proposals for the European Union financial perspective (2014-2020) on a single strategic framework to ensure the implementation of the EU cohesion policy objectives and the effectiveness of the structural funds. At this difficult time, in order to overcome the consequences of the financial and economic crisis, we have a good opportunity to use the future negotiations on the next Multiannual Financial Framework to achieve more effective governance and implementation of the EU structural funds and programmes.
The European Commission should increase the technical assistance given to Member State, regional and local government bodies and organise more training for them, in order to increase their capabilities and broaden their knowledge of the rules applied to address issues related to implementation. In addition, the Member States themselves should give priority to investment in institutional capacity, and simplify administrative provisions in order to reduce the administrative burden.
I agree with the European Parliament's call for the Commission to draft a European handbook on multi-level governance and encourage the Member States to follow it, taking into account specific local and regional objectives, to extend the application of cohesion policy governance measures (that is, programming, funding and implementation on the basis of national, regional and local partnership) and to apply them to funds that will be included in the planned common strategic framework, in order to ensure greater public expenditure efficiency.
in writing. - (HU) Cohesion policy has proved its indispensability, efficiency and flexibility in combating the crisis. Furthermore, it contributes significantly to achieving the Europe 2020 goals, although it is important to emphasise that cohesion policy is only one of the means of achieving these goals, and every policy field must contribute to an appropriate extent to the success of the new growth strategy of the European Union. I would like to highlight the fact that the error rate has decreased substantially in recent years, and the majority of errors derive from fields outside cohesion policy (e.g. public procurement). The financing of cohesion policy should not be reduced because there are still imbalances that can only be tackled by cohesion policy. The most impoverished regions need more support, but in return they should be more efficient. At the same time it is important that the conditions applied in the field of regional policy should relate to fields which cohesion policy can influence, and Member States should not be required to implement essential social and economic reforms in the name of conditionality. Simplification of the currently extremely complicated regulation system, uniform interpretation of rules and obligations, consistency of the legislative environment and a clear delineation of responsibilities are essential for increasing the efficiency of cohesion policy. Cohesion policy is not an aid policy; rather it involves investment in the alignment of less developed areas, the positive consequences of which will have effects on the more affluent regions as well, due to an increase in demand.
Cohesion policy is vital for eliminating the disparities between Europe's regions, exiting the crisis and achieving smart, sustainable and inclusive growth. In spite of what has been achieved, there are still regions whose development is lagging behind. This creates the need for more and better targeted measures aimed at reducing the social and economic imbalances in Europe and combating poverty and social exclusion. What is required to increase the effectiveness of cohesion policy is better interaction between the Structural Funds, as well as better coordination with the other EU financial instruments and domestic assistance. Making the operational programmes sufficiently flexible would also play a key role in ensuring that they are as relevant as possible to the surrounding conditions. We need to move towards reducing the administrative burdens faced by beneficiaries, including by making wider use of eGovernment facilities, and towards strengthening the role played by local and regional authorities, as well as socio-economic partners. By way of conclusion, I would like to emphasise that, in order to achieve genuine social, economic and territorial cohesion and ensure that every European citizen has a good place to live and work, the size of the cohesion policy funds in the next programming period must be at least the same as in the current period.
in writing. - (ET) In future, the European Union's cohesion policy must be bolder in taking macro-regional strategies such as the Baltic Sea Strategy and the Danube Region Strategy into consideration more than has hitherto been the case. Macro-regional strategies are well-placed to take advantage of transnational potential, to improve cooperation between different levels of government, to make use of a common approach in order to tackle common problems, and to increase regional competitiveness and the capacity for innovation. In preparing cohesion policy for the upcoming period, it is necessary to specify more clearly how to implement the macro-regional strategies in the upcoming period and what their role and place within cohesion policy should be, as well as how they should be financed in the upcoming period. It is important that macro-regional strategies be examined in the context of the objective of European territorial cohesion prescribed in the Treaty of Lisbon and the EU's territorial development plan for 2020. The European Commission must provide more precise guidelines for Member States, such as a specification of particular courses of action or areas that have macro-regional relevance: for example, transport corridors, the free movement of services and environmental issues. Through better coordination of existing support mechanisms, it will become possible to make more purposeful use of the EU's structural funds without requiring a greater allocation of resources to those inter-regional areas of cooperation. I also believe that it is extremely important to provide for additional resources to coordinate macro-regional strategies and increase cooperative synergy. Coordination requires continuous improvement, and the responsibility of Member States in this area should certainly be increased.
Cohesion policy is the best proof of the solidarity which exists in the European Union. Poland, and in particular poor regions like the one I represent - Lubelskie Voivodship - have used these funds for rapid development. Today it is hard to imagine what our region would be like without EU support. It is a pity that there is a lack of information about the specific effects of spending this money, because in fact it is research evaluating the way in which the whole region has used a variety of programmes, and not evaluation of individual programmes, which should suggest the way forward for cohesion policy in future years.
Cohesion policy is a pillar of the Europe 2020 strategy, so the money allocated to cohesion policy in the next common financial framework should not be less than the amounts made available in the current programming period. We are currently looking for resources for new objectives which are to increase Europe's competitiveness. We should not, however, look for these at the cost of cities and regions. In the report of the Policy Challenges Committee and in the Pieper report the European Parliament has sent a strong message to the governments of the Member States and the Council: do not tamper with cohesion policy.
In its report on the future strategy for the post-2013 cohesion policy, the European Parliament proposes a balanced position which is favourable to the European Union. The Union continues to need a strong cohesion policy which will also be financed accordingly. At the same time, regulations need to be improved. Other requirements include projects with large European added value, fairness, responsibility and a commitment from Member States, based on a contract with the European Commission, to use the total amount of allocated funds.
During a period of economic decline, investments are needed to preserve jobs and foster development. Cohesion policy is targeted exclusively at investments. For the future financial year, the budget allocated to cohesion policy must be at least equivalent to the current level.
Cohesion policy after 2013 should continue to be an important factor in the development of Europe. It must guarantee infrastructure development and correct the imbalances in development between individual regions. The financial crisis has further exacerbated regional differences. Europe is confronting large-scale unemployment. At present, when there are more than 23 million unemployed, cohesion policy is one of the policies that can also contribute to creating new jobs. There is perhaps not a single MEP who doubts the need for cohesion policy to continue after 2013. The question of efficient use of funds, transparency and improvement of the overall process, and return on investment is becoming topical. The successes of cohesion policy are measurable and are very much noticed and applauded by inhabitants of the EU. It is therefore also important that cohesion policy is given sufficient funding when the Multiannual Financial Framework is approved. Investments in regional development are investments in the future and the development of the EU.
Pursuit of the objectives of European cohesion policy is undoubtedly moving in the right direction in many areas, although at this stage there are already some lessons which can be learned from its progress to date for the construction of the future priorities of European cohesion policy. The relatively poor take-up of funds for infrastructure and the environment has given rise to the need for a review of the tools which offer encouragement to begin projects in this area.
This is particularly important for the countries of Eastern Europe, in which spending of funds allocated for this purpose is lower in comparison with other strategic areas. Furthermore, additional support is required for transnational and cross-border cooperation, which is needed from the point of view of development and European convergence, and for the accomplishment of joint regional projects in the area of infrastructure and the environment.
Another important element is the strengthening of development based on small and medium-sized enterprises. What is important here is not only to stimulate the establishment of new enterprises, but to create suitable conditions for them to survive in the market. This gives rise to the need to achieve greater integration of the principles of the Small Business Act with cohesion policy. Consideration given to these areas in the construction of post-2013 strategy and cohesion policy can contribute to the lasting and harmonious economic development of the European Union.